Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 30, 2020

                                      No. 04-19-00773-CV

                                    Stephen S. STOKWITZ,
                                           Appellant

                                                v.

               Marcus TINAJERO, Charles P. Jones, and Linda Tinajero Jones,
                                      Appellee

                 From the 81st Judicial District Court, Atascosa County, Texas
                               Trial Court No. 18-05-0464-CVA
                           Honorable Lynn Ellison, Judge Presiding


                                         ORDER
        The Appellant’s Motion for Extension of Time to File Brief has this date been received
and filed in the above styled and numbered cause. Extension of time to file Appellant's brief is
this date GRANTED. Time is extended to April 29, 2020.

       It is so ORDERED on March 30, 2020.

                                                             PER CURIAM


ATTESTED TO: _________________________
             Michael A. CRUZ
             Clerk of Court